DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species 8 in the reply filed on 09 December 2020 is acknowledged.
Claims 6, 8-14, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 December 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 15-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “inserting a pin of a male friction hinge”.  There is already “a male friction hinge” introduced previously, thus making it unclear if these are two separate “male friction hinges”. Modification to the limitation to be “inserting a pin of the male friction hinge” would clear up this issue.
Claim 1 recites the limitation “inserting a pin of a female friction hinge”.  There is already “a female friction hinge” introduced previously, thus making it unclear if these are two separate “female friction hinges”. Modification to the limitation to be “inserting a pin of the female friction hinge” would clear up this issue.
Claim 15 recites the limitations “the first device” and “the second device”.  There is insufficient antecedent basis for these limitations.  Examiner believes these limitations should be “the first portion” and “the second portion” based on the preamble of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 15-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PARK (US7917993).

    PNG
    media_image1.png
    988
    1109
    media_image1.png
    Greyscale

Figure A: Examiner Interpretation of Figure 3B of PARK
As to claim 1, PARK teaches a method of coupling first and second devices of a mobile device (Figure 2a teaches the first and second devices (30, 33) of the device.  Col. 3, Lines 49-50 teach this is a portable computer.), comprising: providing a first mounting plate of a male friction hinge coupled to the first device (Figure 3b teaches a first mounting plate (37).), the first mounting plate having a first female receptacle coupled thereto (Figure 3b, Item 40); providing a second mounting plate of a female friction hinge coupled to the second device (Figure 3b teaches a second mounting plate (69).  Col. 5, Lines 54-55 teach this structure is fixed to an inner portion of the second unit (33).) , the second mounting plate having a second female receptacle coupled thereto (Figure 3b teaches the second mounting plate (69) has an aperture that fits the pin (67) of the female component of the friction hinge (53).); inserting a pin of a male friction hinge into the first female receptacle of the first mounting plate with a friction fit (Figures 3a-3b teach the pin (45) of the male friction hinge (43) is inserted into the hole (40) of the mounting plate (37). Col. 4, Lines 25-31 teaches a damping construction inside the cylinder (39) to prevent easy rotation.), wherein the male friction hinge includes a coupling portion including an elongated extension member (Figures 3a-3b teach the male friction hinge (43) is made up of an elongated extension member with an engagement protuberance (49).); inserting a pin of a female friction hinge into the second female receptacle of the second mounting plate with a friction fit (Figures 3a-3b teach the female friction hinge (53) pin (61) is inserted into the second mounting plate (69).  Col. 5, Lines 55-58 teach an inner construction of the cylinder that prevents easy rotation.), the female friction hinge including a coupling portion with a recess therein (Figure 3b teaches the female friction hinge (53) has a recess (55).); inserting the elongated extension member of the male friction hinge to the recess of the coupling portion of the female friction hinge to couple the first friction hinge to the second friction hinge (Figure 3a teaches the aftermath of the joining of the extension member (43) and the recess of the female friction hinge (53) where the end protuberance (49) is inside the recess (55).); and providing a first stop member within the female friction hinge and a second stop member in the male friction hinge (Figure 3b teaches a first stop member (63) that fits into the interior of the female friction hinge (53) and that the male friction hinge has slots (47) that engage with the stop member (63).), the first stop member and the second stop member for cooperatively preventing separation of the male friction hinge from the female friction hinge. (Col. 5, Lines 35-45 teach that the stopper (63) and grooves (47) operate to hold the units (30, 33) in a selected position.  Figure 7e teaches the two components do not separate even at the most open setting.)

As to claim 2, PARK teaches the method of claim 1, wherein the male friction hinge rotates in unison with female friction hinge due to the coupling of the elongated extension member to the recess of the female friction hinge. (Figures 7a-7e teach that the two hinge members rotate in unison as the devices (30, 33) are opened.)

As to claim 3, PARK teaches the method of claim 1, wherein the elongated extension member fits within the recess of the female friction hinge with a friction fit. (Figures 3a-3b teach the engagement protuberance (49) of the male friction hinge (43) fits into the recess (55) of the female friction hinge (53).  The stopper (63) in the recess (55) provides a friction fit with the male friction hinge (43) in that is resists the movement of the male friction hinge when it contacts the edge.)

As to claim 4, PARK teaches the method of claim 1, wherein the first stop member and the second stop member are a geared cooperation with a pin-and-slot configuration. (Figures 3a-3b teach that the male friction hinge (43) has teeth (47) that interact with the inward protruding stop (63) of the female friction hinge (53).  This inward protruding stop is interpreted as a pin that moves along the “teeth” of the male friction hinge (43) in a “geared” interaction.)

As to claim 5, PARK teaches the method of claim 1, wherein the elongated extension member includes a slot and the female friction hinge includes a pin so as to form a pin-and-slot joint there between. (Figures 3a-3b teach that the male friction hinge (43) has teeth with slots in between (47) that interact with the inward protruding stop (63) of the female friction hinge (53).  This inward protruding stop is interpreted as a pin that moves along the “teeth” of the male friction hinge (43) into the slots.)

As to claim 7, PARK teaches the method of claim 1, wherein the elongated extension member slides within the recess within the coupling portion of the female friction hinge. (Figures 7a-73 teach that the male friction hinge (43) slides within the recess (55) of the female friction hinge (53).)

As to claim 15, PARK teaches a method of coupling first and second portions of a mobile device, comprising: providing a male friction hinge coupled to the first device (Figure 3b teaches a male friction hinge (43) that is coupled to the first device (30) via a mounting plate (37).), the male friction hinge having an elongated extension member and a first stop member (Figure 3b teaches the male friction hinge (43) has an elongated section and stop members (teeth and slots (47)).); providing a female friction hinge coupled to the second device (Figure 3b teaches a female friction hinge (53) that is coupled to the second device (33) via a mounting plate (69).), the female friction hinge having a recess therein and a second stop member (Figure 3b teaches the female friction hinge (53) has a recess (55) and a stop member (63).); inserting the elongated extension member of the male friction hinge into the recess of the female friction hinge to couple the male friction hinge to the female friction hinge (Figure 3a teaches the aftermath of the assembling where the male friction hinge (43) elongated section is inside of the recess (55) of the female friction hinge (53).); and wherein the first stop member and the second stop member cooperatively prevent separation of the male friction hinge from the female friction hinge. (Col. 5, Lines 35-45 teach that the stopper (63) and grooves (47) operate to hold the units (30, 33) in a selected position.  Figure 7e teaches the two components do not separate even at the most open setting.)

As to claim 16, PARK teaches the method of claim 15, wherein the first stop member and the second stop member establish a geared connection. (Figures 3a-3b teach that the male friction hinge (43) has teeth (47) that interact with the inward protruding stop (63) of the female friction hinge (53).  This inward protruding stop is interpreted as a pin that moves along the “teeth” of the male friction hinge (43) in a “geared” interaction.)

As to claim 17, PARK teaches the method of claim 16, wherein the geared connection is a slot-and-pin joint. (Figures 3a-3b teach that the male friction hinge (43) has teeth (47) that interact with the inward protruding stop (63) of the female friction hinge (53).  This inward protruding stop is interpreted as a pin that moves along the “teeth” of the male friction hinge (43) in a “geared” interaction.)

As to claim 19, PARK teaches the method of claim 15, wherein the elongated extension member slides within the recess within the female friction hinge. (Figures 7a-73 teach that the male friction hinge (43) slides within the recess (55) of the female friction hinge (53).)

As to claim 20, PARK teaches the method of claim 15, wherein the recess of the female friction hinge does not extend through the female friction hinge. (Figure 3b teaches the recess does not extend through the entirety of the thickness of the female friction hinge (53).  Additionally, Col. 5, Lines 15-21 teach that the recess can be completely enclosed, thus not extending through the entirety of the thickness of the hinge component.)

Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FU (US7836554).
As to claim 1, FU teaches a method of coupling first and second devices of a mobile device (Figure 7 teaches the hinge structure being used with a mobile device (50) that has a first device (51) and a second device (52).), comprising: providing a first mounting plate of a male friction hinge coupled to the first device (Figure 2 teaches the first mounting plate (37) for the male friction hinge (34) that has multiple rings (323, 325, 327) that frictionally interact during the hinging motion.), the first mounting plate having a first female receptacle coupled thereto (Figure 2 teaches the first mounting plate (37) has a female receptacle (373).); providing a second mounting plate of a female friction hinge coupled to the second device, the second mounting plate having a second female receptacle coupled thereto (Figure 2 teaches a second mounting plate (36) for the female friction hinge (33)(that has multiple rings (313, 315) that frictionally interact during the hinging motion) that has a receptacle (363).); inserting a pin of a male friction hinge into the first female receptacle of the first mounting plate with a friction fit (Figures 2 and 4 teach the pin (321) of the male friction hinge (34) is inserted into the aperture (373) and the flange portions (3212) of the pin frictionally contact the aperture.), wherein the male friction hinge includes a coupling portion including an elongated extension member (Figure 2 teaches the male friction hinge (34) has elongated sections at each end that are used for coupling with the female friction hinge (33) through insertion in to the groove (3311).); inserting a pin of a female friction hinge into the second female receptacle of the second mounting plate with a friction fit (Figures 2 and 4 teach the pin (31) of the female friction hinge (33) is inserted into the aperture (363) in the mounting plate (36) and the flanged portions (3112) frictionally contact the aperture.), the female friction hinge including a coupling portion with a recess therein (Figure 2 teaches the recess (3311) in the female friction hinge (33).); inserting the elongated extension member of the male friction hinge to the recess of the coupling portion of the female friction hinge to couple the first friction hinge to the second friction hinge (Figures 2 and 4 teach the before and after views of the assembly where the flange (3413) of the male friction hinge (34) is inserted into the groove (3311) of the female friction hinge (33).); and providing a first stop member within the female friction hinge and a second stop member in the male friction hinge, the first stop member and the second stop member for cooperatively preventing separation of the male friction hinge from the female friction hinge. (Figure 2 teaches that the recess/groove (3311) of the female friction hinge (33) has a lip (interpreted as the stop member) that prevents the separation of the male friction member (34) when the flange (3413) (interpreted as the second stop member) is received in the groove.)

As to claim 15, FU teaches a method of coupling first and second portions of a mobile device (Figure 7 teaches a mobile device (mobile phone) (50) that has two portions (51, 52).), comprising: providing a male friction hinge coupled to the first device (Figure 2 teaches the first mounting plate (37) for the male friction hinge (34) (that has multiple rings (313, 315) that frictionally interact during the hinging motion)  that mounts it to the first device (51).), the male friction hinge having an elongated extension member and a first stop member (Figure 2 teaches the male friction hinge (34) has elongated sections at each end that are used for coupling with the female friction hinge (33) through insertion in to the groove (3311).  Figure 2 teaches a flange (3413) that stops the separation of the two friction hinges when coupled.); providing a female friction hinge coupled to the second device (Figure 2 teaches a second mounting plate (36) for the female friction hinge (33) (that has multiple rings (313, 315) that frictionally interact during the hinging motion).), the female friction hinge having a recess therein and a second stop member (Figure 2 teaches a female friction hinge (33) that has a recess (3311) and a stop member in the form of a lip of the recess that holds the flange of the male friction hinge.); inserting the elongated extension member of the male friction hinge into the recess of the female friction hinge to couple the male friction hinge to the female friction hinge (Figures 2 and 4 teach the before and after views of the assembly where the flange (3413) of the male friction hinge (34) is inserted into the groove (3311) of the female friction hinge (33).); and wherein the first stop member and the second stop member cooperatively prevent separation of the male friction hinge from the female friction hinge. (Figure 2 teaches that the recess/groove (3311) of the female friction hinge (33) has a lip (interpreted as the stop member) that prevents the separation of the male friction member (34) when the flange (3413) (interpreted as the second stop member) is received in the groove.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
SHANG (US10000955) teaches a geared connection between two frictional hinge members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        5 May 2021